Citation Nr: 1423751	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been presented to reopen a left knee disorder.

4.  Whether new and material evidence has been presented to reopen a right knee disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 1970.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

At his hearing, the Veteran requested the record be held open for sixty days so he could submit additional evidence.  The record was held open well in excess of sixty days; however, to date no additional evidence has been received.


FINDINGS OF FACT

1.  No in-service injury to the back or a current back disorder is shown.

2.  No in-service injury to the neck or a current neck disorder is shown.

3.  An August 1971 rating decision denying service connection for a bilateral knee disorder is final.  The Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date he was notified.

4.  No new and material evidence regarding a bilateral knee disorder has been added to the claims file since the August 1971 rating decision.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  A neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The August 1971 rating decision, which denied entitlement to service connection for a bilateral knee disorder, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Back and Neck

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran testified that he was involved in an automobile accident in July 1970 while on his way home from being sworn into active duty and injured his back and neck.  He was treated for this accident at a private hospital.  He indicated he would attempt to contact this hospital and obtain any medical records that may still be available but no records were submitted. 

Service treatment records reflect that during service the Veteran frequently sought treatment for residuals of this car wreck, including pain in his leg, pain in his knee, and an injury to his nose.  However, in these extensive treatment records relating to residuals of the car wreck, he did not make any mention, or otherwise seek any treatment for, any neck or back pain.  Therefore, although he sought treatment for injuries following the described car wreck, no symptoms, treatment, or complaints related to the neck or back were noted in the service treatment records.

At his hearing, the Veteran also testified he received physical therapy for his neck and back shortly after separation from service.  However, he was not able to remember the name of the private facility where he received treatment, and no records from this treatment are included in the claims file.  He also reported he currently received medical treatment from a private hospital and stated that he had medical records from this facility at home that he would submit to VA on a later date.  The record was held open so these additional records could be received, but no medical evidence has been submitted to date.

Therefore, the evidence does not show the existence of a present disability or an in-service incurrence or aggravation of a disease or injury.  Because there is no in-service injury and no evidence of a current disability on which benefits could be granted, service connection is denied.

New and Material Evidence to Reopen Bilateral Knee Disorder

The Veteran is also seeking to reopen his previously denied claims for service connection for a bilateral knee disorder.  This claim was previously denied in an August 1971 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This rating decision determined that his bilateral knee disorder existed prior to service and was not aggravated by service.

Previously denied claims may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156.  At the time of the August 1971 rating decision, the evidence included service treatment records and a written statement from the Veteran.

In September 2009, the Veteran sought to reopen his claim.  He submitted lay assertions that his bilateral knee disorder was related to his active service, including his testimony at the hearing.  However, similar lay statements relating his bilateral knee disorder to his active service were previously considered in the August 1971 rating decision, and are therefore not new.

Aside from the Veteran's lay statements, no additional new evidence has been submitted.  Although he indicated that additional private medical records were in his possession which had not yet been considered by the VA, he did not submit any of these referenced records, despite ample time provided. Therefore, because no new evidence has been submitted, the August 1971 rating decision is not reopened, and the claims remain denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The same letter also provided the Veteran with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Finally, the letter also provided with Veteran with notice regarding the legal requirements to establish new and material evidence, and the reason his claim was previously denied.  Therefore, with this letter, the VA satisfied all notification requirements of the VCAA with regards to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records were obtained, and he testified he did not receive any post-service VA treatment.  

As discussed above, the Veteran indicated he was in possession of relevant private records which are not included in the claims file.  He was requested to submit these records on several occasions, including in the October 2009 letter and during the July 2013 hearing with the undersigned VLJ.  However, despite the VA's repeated requests, and ample time provided, he has not submitted these private medical records.  

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without the Veteran's participation, the Board is unable to obtain the identified relevant private records in his possession.  Accordingly, no further attempts to obtain these records were required by the VA.  He also provided testimony at a hearing before the Board in July 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was not provided with a VA examination regarding these appeals.  An examination is required when there is evidence of a current disability, evidence of an in-service event, and an indication the current disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the back and neck disorders, there is no evidence of an in-service injury or a current disability.  Therefore, no VA examination was required.

Regarding the Veteran's appeals to reopen his bilateral knee disorders, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because this issue is not reopened, no VA examination was required.

Based on the foregoing, the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a left knee disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a right knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


